49 So. 3d 861 (2010)
Emanuel KING, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1266.
District Court of Appeal of Florida, Third District.
December 15, 2010.
Carlos J. Martinez, Public Defender and Robert Kalter, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Nicholas Merlin, Assistant Attorney General, for appellee.
Before SUAREZ and LAGOA, JJ., and SCHWARTZ, Senior Judge.
SUAREZ, J.
We affirm without prejudice to the defendant to file a petition for post-conviction *862 relief pursuant to Florida Rule of Criminal Procedure 3.850.
Affirmed.